Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to siloxanes with acetal protected hydroxy groups.
Group II, claim(s) 12, drawn to using the acetal protected polysiloxane in an embossing process to form an embedded embedded layer.
Group III, claim(s) 13, drawn to a process using a photoresist underlayer to form an embedded polysiloxane layer.
Group IV, claim(s) 13-15, drawn to a process using a photoresist underlayer to form an embedded polysiloxane layer.
Group V, claim(s) 16, drawn to a process using the acetal protected polysiloxane as a photoresist including exposure and development
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of the acetal protected polysiloxane, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
Ito et al. JP 07-258414 (machine translation attached) describes the polysiloxane of the first embodiment which results from the hydrolysis is diacetoxy di(t-butoxy)silane which had a t-butoxy content relative to the Si content of 118-133%. A resin where all the substitutents are t-butoxy is also disclosed [0060]. The resin of example 2 is similar [0061,0064]. Resins 3 and 4 use mixtures of silanes [0062-0063]. Example 5 forms a partially cured film of the resin of example 1 via heating [0064].  Example 6 coats the polysiloxane of example 3 and uses e-beam exposure to pattern-wise cure it.  This is then developed using anisole as the developer. [0065]. Examples 6 coats a solution of the polysiloxane of example 1 and photoacid generator triphenylsulfonium trifluoromethanesulfonate on a silicon substrate, prebakes these, exposes it using an e-beam and develops the result in anisole [0066]. The t-alkoxy groups can be replaced with other groups including tetrahydropyranyloxyl (abstract, [0007-0015]. 
It would have been obvious to modify the examples by replacing at least some of the t-butoxy groups with tetrahydropyranyloxyl based upon the disclosed equivalence at  (abstract, [0007-0015]. 
No telephone call was made to request an oral election to the above restriction requirement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant's election with traverse of group I, claims 1-11 in the reply filed on 12/14/2021 is acknowledged.  The traversal is on the ground(s) that the a posteriori showing premature.  This is not found persuasive because any unity of invention showing must rely upon a prior art as evidence that any element linking them is known in the art.
.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2021.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Mizutani et al. JP 2002-082437.
Mizutani et al. JP 2002-082437 (machine translation attached) teaches polymers with cyclic acetal containing repeating units 1-8,1-12,1-18, and 1-20 (reproduced below) which 


    PNG
    media_image1.png
    130
    218
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    135
    230
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    160
    254
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    136
    223
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    121
    243
    media_image5.png
    Greyscale


Specific copolymers are shown at [0032-0033]. 

    PNG
    media_image6.png
    234
    516
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    124
    480
    media_image7.png
    Greyscale

Each of these polymers has a Si-C of 0.25 (1/4 of the groups are S-C bonds.)
. 

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kato et al. JP 2009-263522.
Kato et al. JP 2009-263522 (machine translation attached) in synthesis example 3 teaches polysiloxane C which is the condensation product of tetramethoxysilane and phenyltrimethoxysilane [0058].  Polysiloxane C is acetalized in synthesis example 7 by reaction with isobutyl vinyl ether to form acetalized polysiloxane G [0062]. Table 1 shows in example 4, acetalized polysiloxane G combined with a PAG, surfactant (X-70-093) and solvent, coating this on a Si wafer, dried, exposed and developed [0063-0066]. See also example 8, which combines acetalized polysiloxane G with a PAG, crosslinker CL2, surfactant (X-70-093) and solvent, coating this on a Si wafer, dried, exposed and developed [0072-0075].  Useful vinyl ethers for making the acetalized polysiloxane include methyl vinyl ether, ethyl vinyl Ether, n-propylvinyl ether , isopropyl vinyl Ether, n-butylvinyl ether , iso-butyl vinyl Ether, or the like. Alkenyl ether compounds such as s e c-butylvinyl ether , ethyl - 1 - propenyl ether, cyclo hexylvinyl Ether, methyl-1-propenyl ether , iso propenylmethyl ether, isopropenylethyl ether, dihydrofuran, dihydropyran, and the like, and ethylene glycol divinyl ether ; Triethylene glycol divinyl ether and 1,3-propanediol di vinyl ether ,  1,3-butanediol divinyl ether , 1,4-butanediol divinyl ether , neopentyl glycol divinyl ether, hexandiol divinyl ether, 1,4-cyclohexanediol di vinyl ether , pentaerythritol divinyl ether, ethylene glycol diethylenevinyl *** [0038]. methyl vinyl ether, ethyl vinyl Ether, n-propylvinyl ether , isopropyl vinyl Ether, n-butylvinyl ether , iso-butyl vinyl Ether, or the like. Alkenyl ether compounds such as s e c-butylvinyl ether , ethyl - 1 - propenyl ether, cyclo hexylvinyl Ether, methyl-1-propenyl ether , iso propenylmethyl ether, isopropenylethyl ether, dihydrofuran, dihydropyran, and the like, and ethylene glycol divinyl ether ; Triethylene glycol divinyl ether and 1,3-propanediol di vinyl ether ,  1,3-butanediol divinyl ether , 1,4-butanediol divinyl ether , neopentyl glycol divinyl ether, hexandiol divinyl ether, 1,4-cyclohexanediol di vinyl ether , pentaerythritol divinyl ether, ethylene glycol diethylenevinyl ***  methyl vinyl ether, ethyl vinyl Ether, n-propylvinyl ether , isopropyl vinyl Ether, n-butylvinyl ether , iso-butyl vinyl Ether, or the like. Alkenyl ether compounds such as s e c-butylvinyl ether , ethyl - 1 - propenyl ether, cyclo hexylvinyl Ether, methyl-1-propenyl ether , iso propenylmethyl ether, isopropenylethyl ether, dihydrofuran, dihydropyran, and the like, and ethylene glycol divinyl ether ; Triethylene glycol divinyl ether and 1,3-propanediol di vinyl ether ,  1,3-butanediol divinyl ether , 1,4-butanediol divinyl ether , neopentyl glycol divinyl ether, hexandiol divinyl ether, 1,4-cyclohexanediol di vinyl ether , pentaerythritol divinyl ether, ethylene glycol diethylenevinyl ***  methyl vinyl ether, ethyl vinyl Ether, n-propylvinyl ether , isopropyl vinyl Ether, n-butylvinyl ether , iso-butyl vinyl Ether, or the like. Alkenyl ether compounds such as s e c-butylvinyl ether , ethyl - 1 - propenyl ether, cyclo hexylvinyl Ether, methyl-1-propenyl ether , iso propenylmethyl ether, isopropenylethyl ether, dihydrofuran, dihydropyran, and the like, and ethylene glycol divinyl ether ; Triethylene glycol divinyl ether and 1,3-propanediol di vinyl ether ,  1,3-butanediol divinyl ether , 1,4-butanediol divinyl ether , neopentyl glycol divinyl ether, hexandiol divinyl ether, 1,4-cyclohexanediol di vinyl ether , pentaerythritol divinyl ether, ethylene glycol diethylenevinyl ***
 

Claims 1,2 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Ando et al. WO 2016/052390.
Ando et al. WO 2016/052390 teaches acetal functionalized polysiloxane polymers with repeating units a1-1 and a1-2 (reproduced below), where a can be 0 or 1 [0022]

    PNG
    media_image8.png
    230
    456
    media_image8.png
    Greyscale


One reading the text would immediate envision the embodiments where a is 0 and the Si-C content is 0.25.

Claims 1,2 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Takemura et al. 09-087391.
Takemura et al. 09-087391 teaches polymers bounded by formula (I), where R is straight chain or cyclic acetal

    PNG
    media_image9.png
    334
    506
    media_image9.png
    Greyscale

Useful R groups are the acetals disclosed at [0028].  The acetalized polysiloxanes are formed by the reaction of the hydroxy group of the phenol with vinyl ethers disclosed at [0039-0042].  Example 1 reacts the polyhydroxybenzyl siloxane with chloromethylether to form polymer A which has a Si-C content of 0.25 [0074-0075].

    PNG
    media_image10.png
    210
    621
    media_image10.png
    Greyscale

Example 2 uses ethyl vinyl ether as the reactant with the polyhydroxybenzyl siloxane [0076-0078]. Example 3 uses t-butyl vinyl ether as the reactant with the polyhydroxybenzyl siloxane [0079-0081]. Example 4 uses n-butyl vinyl ether as the reactant with the polyhydroxybenzyl siloxane [0082-0085]. Example 5 uses i-butyl vinyl ether as the reactant with the polyhydroxybenzyl siloxane [0086-0087]. Example 6 uses dihydropyran as the reactant with the polyhydroxybenzyl siloxane [0088-0089].  In example 8, polymer A (example 1) is combined . 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. JP 2009-263522.
It would have been obvious to one skilled in the art to modify the cited polymers or examples including them by using other vinyl ether reactants such as ethyl vinyl Ether, n-propylvinyl ether , isopropyl vinyl Ether, n-butylvinyl ether , iso-butyl vinyl Ether in place of the vinyl ether  used in the example with a reasonable expectation of forming an acid sensitive resin. 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. JP 2009-263522, in view of Takemura et al. 09-087391.
It would have been obvious to one skilled in the art to modify the cited polymers or examples including them by using other vinyl ether reactants such as dihydropyran taught by 
Takemura et al. 09-087391 in place of the vinyl ether  used in the example with a reasonable expectation of forming an acid sensitive resin. 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. JP 07-258414.
Ito et al. JP 07-258414 (machine translation attached) describes the polysiloxane of the first embodiment which results from the hydrolysis is diacetoxy di(t-butoxy)silane which had a t-butoxy content relative to the Si content of 118-133%. A resin where all the substitutents are t-
It would have been obvious to modify the examples by replacing at least some of the t-butoxy groups with tetrahydropyranyloxyl based upon the disclosed equivalence in the abstract and at [0007-0015].  The resulting polymers have a Si-C content of 0. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 14, 2021